Worley, Chief Judge,
concurring.
I concur in the result reached by the majority, and especially agree with the board that:
* * * The third-party registrations are of little value in determining the question of likelihood of confusion since we must decide this issue on the marks of the parties as considered in their entireties regardless of the use by others of various components thereof. * * *
Cf. dissenting opinion in Sterling Drug Inc. v. M-A Pharmaceutical Corp., 52 CCPA 1265, 343 F. 2d 1016, 145 USPQ 287 (1965), and cases cited therein.